Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent is hereby suspended from the practice of law for two years, with one year of the suspension stayed on the condition that respondent make restitution, if any, as determined by relator; that he enter into an arrangement with the Ohio Lawyers Assistance Program (“OLAP”) relating to his treatment for alcoholism and/or substance abuse, if any; that he abstain from alcohol and drugs; that he be subject to random testing by OLAP; that he attend Alcoholics Anonymous meetings and any other recovery program recommended by OLAP; and that his OLAP monitor report periodically to relator about respondent’s compliance. These conditions shall be in effect during the entire two-year period, and restitution is to be made prior to respondent’s seeking a stay of the second year of suspension. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.